Title: To Thomas Jefferson from John Jay, 12 December 1789
From: Jay, John
To: Jefferson, Thomas



Dear Sir
New York 12 Decr. 1789.

It gives me great Pleasure to address a Letter to you in our own country. Being informed of your having sailed, the Storm a few weeks ago rendered us apprehensive that you might be at least embarrassed on the coast.—I congratulate you very sincerely on your arrival, and join in the general wish that you may consent to remain among us, in the Station to which during your absence and without your Knowledge you have been appointed. The change in our Government will enable you to employ in that Department your Talents and Information in a Manner as useful to the public and honorable to yourself as you have done during your Legation in France.
The young Gentlemen in the Office (who are the only ones I have employed in it) are sollicitous that I should mention them to you in such Terms as I conceive they merit. Their Conduct has given me entire Satisfaction, and therefore I think it my Duty to give you this Information. With great Esteem and Regard I have the Honor to be Dear Sir your most obt. & hble Servt.,

John Jay

